DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed on December 28, 2020.  Claims 1-12 are currently pending and have been considered below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2012/0330961 A1, hereinafter referred to as Miao), in view of Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), and further in view of Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu).

As to claim 1, Miao teaches a computer-implemented data processing method comprising: 
receiving, by a first computing device from a second computing device, parameter
information of a decision tree in a decision forest, wherein the parameter information includes a burst node location identifier and a splitting criterion corresponding to a target burst node of the decision tree and a leaf node location identifier corresponding to a target leaf node of the decision tree, and omits a leaf value corresponding to the target leaf node (see paragraphs [0014]-[0016]… wherein using the broadest reasonable interpretation, Examiner interprets “Product_ID-Product_Title_Information-
Associated_Root_Node_ID-Associated_Parent_Node_ID…. “ and element 112 “FLOWER SEED’s” child node as the omitted leaf value to teach the limitation).
But Miao fails to explicitly teach:
determining, by the first computing device, target location identifiers identifying the target leaf node of the decision tree based on the parameter information of the decision tree.
However Nerurkar, in combination with Miao, teaches:
determining, by the first computing device, target location identifiers identifying the target leaf node of the decision tree based on the parameter information of the decision tree (see  paragraphs [0031]...Restricted data also includes usage data describing how people interact with electronic devices and/or network-based services…restricted data may include location data describing geographic movements of mobile devices, consumption history data describing how and when people consume network-based content, and the particular content consumed (e.g., music and/or video content), and messaging data describing when and to whom users send messages via mobile or other electronic devices…; [0157]…[0160]-[0166]… Figs. 13-14B; [0185]… a split may be "age >80" or "age <20…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Miao to add target location identifiers to
Miao’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to provide an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar ([0039]).
But Miao and Nerurkar fail to explicitly teach:
performing, by the first computing device, oblivious transfer with the second computing device by using the target location identifier as input; and 
selecting, by the first computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier, wherein the ciphertexts are generated by encrypting the leaf values based on a random number and are used by the second computing device to perform the oblivious transfer.
However, Wu teaches:
performing, by the first computing device, oblivious transfer with the second computing device by using the target location identifier as input (see paragraphs [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…; [00041]…randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi]….); [0053]…).
selecting, by the first computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier, wherein the ciphertexts are generated by encrypting the leaf values based on a random number and are used by the second computing device to perform the oblivious transfer (see paragraphs [0012]-0014]…processes messages 122 from user devices 106 and converts them into commands applied to the decision tree 140; [0026]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…;[0038]…ciphertext…; [00041]…randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi]….); [0052]…ciphertexts; [0053]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao and Nerurkar to add the oblivious transfer to Miao and Nerurkar’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 5, Miao teaches a computer-implemented system comprising: 
one or more computers, and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible (see paragraphs [0045]-[0046].. memory, non-transitory, machine-readable media storing one or more instructions that (see paragraph [0047]… computer-readable media …), when executed by the one or more computers, perform operations comprising: 
receiving, by a first computing device from a second computing device, parameter
information of a decision tree in a decision forest, wherein the parameter information includes a burst node location identifier and a splitting criterion corresponding to a target burst node of the decision tree and a leaf node location identifier corresponding to a target leaf node of the decision tree, and omits a leaf value corresponding to the target leaf node (see paragraphs [0014]-[0016]… wherein using the broadest reasonable interpretation, Examiner interprets “Product_ID-Product_Title_Information-
Associated_Root_Node_ID-Associated_Parent_Node_ID…. “ and element 112 “FLOWER SEED’s” child node as the omitted leaf value to teach the limitation).
But Miao fails to explicitly teach:
determining, by the first computing device, target location identifiers identifying the target leaf node of the decision tree based on the parameter information of the decision tree.
However Nerurkar, in combination with Miao, teaches:
determining, by the first computing device, target location identifiers identifying the target leaf node of the decision tree based on the parameter information of the decision tree (see  paragraphs [0031]...Restricted data also includes usage data describing how people interact with electronic devices and/or network-based services…restricted data may include location data describing geographic movements of mobile devices, consumption history data describing how and when people consume network-based content, and the particular content consumed (e.g., music and/or video content), and messaging data describing when and to whom users send messages via mobile or other electronic devices…; [0157]…[0160]-[0166]… Figs. 13-14B; [0185]… a split may be "age >80" or "age <20…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao to add target location identifiers to Miao’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to provide an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar ([0039]).
But Miao and Nerurkar fail to explicitly teach:
performing, by the first computing device, oblivious transfer with the second computing device by using the target location identifier as input; and 
selecting, by the first computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier, wherein the ciphertexts are generated by encrypting the leaf values based on a random number and are used by the second computing device to perform the oblivious transfer.
However, Wu teaches:
performing, by the first computing device, oblivious transfer with the second computing device by using the target location identifier as input (see paragraphs [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…; [00041]…randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi]….); [0053]…).
selecting, by the first computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier, wherein the ciphertexts are generated by encrypting the leaf values based on a random number and are used by the second computing device to perform the oblivious transfer (see paragraphs [0012]-0014]…processes messages 122 from user devices 106 and converts them into commands applied to the decision tree 140; [0026]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…;[0038]…ciphertext…; [00041]…randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi]….); [0052]…ciphertexts; [0053]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao and Nerurkar to add the oblivious transfer to the combination system of Miao and Nerurkar’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 9, Miao teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
receiving, by a first computing device from a second computing device, parameter
information of a decision tree in a decision forest, wherein the parameter information includes a burst node location identifier and a splitting criterion corresponding to a target burst node of the decision tree and a leaf node location identifier corresponding to a target leaf node of the decision tree, and omits a leaf value corresponding to the target leaf node (see paragraphs [0014]-[0016]… wherein using the broadest reasonable interpretation, Examiner interprets “Product_ID-Product_Title_Information-
Associated_Root_Node_ID-Associated_Parent_Node_ID…. “ and element 112 “FLOWER SEED’s” child node as the omitted leaf value to teach the limitation).
But Miao fails to explicitly teach:
determining, by the first computing device, target location identifiers identifying the target leaf node of the decision tree based on the parameter information of the decision tree.
However Nerurkar, in combination with Miao, teaches:
determining, by the first computing device, target location identifiers identifying the target leaf node of the decision tree based on the parameter information of the decision tree (see  paragraphs [0031]...Restricted data also includes usage data describing how people interact with electronic devices and/or network-based services…restricted data may include location data describing geographic movements of mobile devices, consumption history data describing how and when people consume network-based content, and the particular content consumed (e.g., music and/or video content), and messaging data describing when and to whom users send messages via mobile or other electronic devices…; [0157]…[0160]-[0166]… Figs. 13-14B; [0185]… a split may be "age >80" or "age <20…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Miao to add target location identifiers to
Miao’s system as taught by Nerurkar above.  The modification would have been obvious because one of ordinary skill would be motivated to provide an improved database system having expanded and enhanced access to restricted data relative to other database systems, as suggested by Nerurkar ([0039]).
But Miao and Nerurkar fail to explicitly teach:
performing, by the first computing device, oblivious transfer with the second computing device by using the target location identifier as input; and 
selecting, by the first computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier, wherein the ciphertexts are generated by encrypting the leaf values based on a random number and are used by the second computing device to perform the oblivious transfer.
However, Wu teaches:
performing, by the first computing device, oblivious transfer with the second computing device by using the target location identifier as input (see paragraphs [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…; [00041]…randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi]….); [0053]…).
selecting, by the first computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier, wherein the ciphertexts are generated by encrypting the leaf values based on a random number and are used by the second computing device to perform the oblivious transfer (see paragraphs [0012]-0014]…processes messages 122 from user devices 106 and converts them into commands applied to the decision tree 140; [0026]…nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively…; [0003]… oblivious transfer; [00031]…client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path…;[0038]…ciphertext…; [00041]…randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi]….); [0052]…ciphertexts; [0053]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao and Nerurkar to add the oblivious transfer to the combination system of Miao and Nerurkar’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2012/0330961 A1, hereinafter referred to as Miao), in view of Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), and further in view of Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), and ROHLOFF et al. (US 2020/0151356 A1, hereinafter referred to as ROHLOFF).

As to claim 2, ROHLOFF, in combination with Miao, Nerurkar and Wu, teaches:
sending, by the first computing device, the target ciphertext to the second computing device (see paragraphs [0024]-[0026]…first party device 140 transmits the one or more secret data ciphertexts to second party device 150…); 
sending, by the first computing device, a summation result of the target ciphertext and noise data to the second computing device (see paragraphs [0034]… if there are multiple distinct queries, second party device 150 may sum multiple results of searching
for the multiple distinct queries in the secret data ciphertexts to get a total cumulative number of detected query matches…; [0081]… amount of noise in the ciphertext; [0312]…The other party may then send its encrypted data or computations, which may be evaluated with the data or computation of the hosting party, and then the encrypted result may be sent to the other party, which will be able to decrypt the encrypted result using its key….; wherein, using the broadest reasonable interpretation, Examiner interprets the other party “the other party” as the first computing device and “the hosting party” is the second computing device”; [0189]…This double encrypted result may then be sent to party A, which may remove its layer of encryption and send the result to party B (directly or via the computation host). Party B will then have the result encrypted only with its key); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the target ciphertext as input (see paragraphs [0034] and [0341]…threshold; [0058]-[0059]...The new token generation algorithm run-time is logarithmic in the number of summands of the linear function…; multiparty computations via multi-key FHE…; [0341]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao, Nerurkar and Wu to add a secure multi-party comparison algorithm to the combination system of Miao, Nerurkar and Wu’s system as taught by ROHLOFF, above.  The modification would have been obvious because one of ordinary skill would be motivated to have an encryption system that provides fast and efficient technique to search for and target specific data within a ciphertext in the encrypted domain, as suggested by ROHLOFF, (paragraphs [0009]- [0010]).

As to claim 6, ROHLOFF, in combination with Miao, Nerurkar and Wu, teaches:
sending, by the first computing device, the target ciphertext to the second computing device (see paragraphs [0024]-[0026]…first party device 140 transmits the one or more secret data ciphertexts to second party device 150…); 
sending, by the first computing device, a summation result of the target ciphertext and noise data to the second computing device (see paragraphs [0034]… if there are multiple distinct queries, second party device 150 may sum multiple results of searching
for the multiple distinct queries in the secret data ciphertexts to get a total cumulative number of detected query matches…; [0081]… amount of noise in the ciphertext; [0312]…The other party may then send its encrypted data or computations, which may be evaluated with the data or computation of the hosting party, and then the encrypted result may be sent to the other party, which will be able to decrypt the encrypted result using its key….; wherein, using the broadest reasonable interpretation, Examiner interprets the other party “the other party” as the first computing device and “the hosting party” is the second computing device”; [0189]…This double encrypted result may then be sent to party A, which may remove its layer of encryption and send the result to party B (directly or via the computation host). Party B will then have the result encrypted only with its key); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the target ciphertext as input (see paragraphs [0034] and [0341]…threshold; [0058]-[0059]...The new token generation algorithm run-time is logarithmic in the number of summands of the linear function…; multiparty computations via multi-key FHE…; [0341]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao, Nerurkar and Wu to add a secure multi-party comparison algorithm to the combination system of Miao, Nerurkar and Wu’s system as taught by ROHLOFF, above.  The modification would have been obvious because one of ordinary skill would be motivated to have an encryption system that provides fast and efficient technique to search for and target specific data within a ciphertext in the encrypted domain, as suggested by ROHLOFF, (paragraphs [0009]- [0010]).

As to claim 10, ROHLOFF, in combination with Miao, Nerurkar and Wu, teaches:
sending, by the first computing device, the target ciphertext to the second computing device (see paragraphs [0024]-[0026]…first party device 140 transmits the one or more secret data ciphertexts to second party device 150…); 
sending, by the first computing device, a summation result of the target ciphertext and noise data to the second computing device (see paragraphs [0034]… if there are multiple distinct queries, second party device 150 may sum multiple results of searching
for the multiple distinct queries in the secret data ciphertexts to get a total cumulative number of detected query matches…; [0081]… amount of noise in the ciphertext; [0312]…The other party may then send its encrypted data or computations, which may be evaluated with the data or computation of the hosting party, and then the encrypted result may be sent to the other party, which will be able to decrypt the encrypted result using its key….; wherein, using the broadest reasonable interpretation, Examiner interprets the other party “the other party” as the first computing device and “the hosting party” is the second computing device”; [0189]…This double encrypted result may then be sent to party A, which may remove its layer of encryption and send the result to party B (directly or via the computation host). Party B will then have the result encrypted only with its key); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the target ciphertext as input (see paragraphs [0034] and [0341]…threshold; [0058]-[0059]...The new token generation algorithm run-time is logarithmic in the number of summands of the linear function…; multiparty computations via multi-key FHE…; [0341]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao, Nerurkar and Wu to add a secure multi-party comparison algorithm to the combination system of Miao, Nerurkar and Wu’s system as taught by ROHLOFF, above.  The modification would have been obvious because one of ordinary skill would be motivated to have an encryption system that provides fast and efficient technique to search for and target specific data within a ciphertext in the encrypted domain, as suggested by ROHLOFF, (paragraphs [0009]- [0010]).


Claims 3-4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2012/0330961 A1, hereinafter referred to as Miao), in view of Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), and further in view of Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), and Abbott et al. (US 2016/0371684 A1, hereinafter referred to as Abbott).

As to claim 3, Abbott, in combination with Miao, Nerurkar and Wu, teaches wherein the decision forest comprises a plurality of decision trees corresponding to a plurality of target ciphertexts, and the method further comprises:
performing summation of the plurality of target ciphertexts to obtain a summation result (see paragraphs [0067-0068]), if P.sub.1 sends a query q to P.sub.2 of the form of the request matrix 404, requesting a set of values .PHI. to be calculated on q using additive methods on E [u+R.sub.u], P.sub.2 uses T.sub.1[T.sub.2[u]] as an index to retrieve the elements of interest from u, decrypts the corresponding E[d+R.sub.u] values, computes the desired .PHI. values, and returns them to P.sub.1 as a result r: r=[q, .PHI.,  .SIGMA.(u+R.sub.u)]. P.sub.1 may then looks up the corresponding R.sub.u value for u from which q is derived, and subtracts .SIGMA.(R.sub.u) from .SIGMA.(u+R.sub.u) to recover the actual values of .PHI. for s.sub.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Miao, Nerurkar and Wu to add summation result to the combination system of Miao, Nerurkar and Wu’s system as taught by Abbott, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide anonymous data in response to a request for such information is therefore advantageous in a variety of fields, as suggested by Abbott, (paragraph [0034]).

As to claim 4, Wu teaches wherein the summation result is a first summation result, and the method further comprising one or more of: 
sending, by the first computing device, the first summation result to the second computing device (see paragraphs [0046]-[0047] …server computer sends 506 the values ci, which are encrypted according to the client's public key, in a random order to the user device); 
sending, by the first computing device, a second summation result calculated by adding the first summation result to noise data to the second computing device (see paragraph [0047]-[0050]…The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the first summation result as input (see paragraphs [0046]-[0047]...For each bit i, xi-yi+s is homomorphically computed, where s=l-2b, where b is the ith bit of a value randomly selected for each decision node by the server computer. For all lesser significant bits j than the current bit i, the exclusive-or between xj and yj is homomorphically computed; these values are summed, and then multiplied by 3. This sum is multiplied by another value ri, where r is drawn uniformly from Zp, where p>3t-1, and tis the number of bits in the values being compared...).

As to claim 7, Abbott, in combination with Miao, Nerurkar and Wu, teaches wherein the decision forest comprises a plurality of decision trees corresponding to a plurality of target ciphertexts, and the operations further comprise:
performing summation of the plurality of target ciphertexts to obtain a summation result (see paragraphs [0067-0068]), if P.sub.1 sends a query q to P.sub.2 of the form of the request matrix 404, requesting a set of values .PHI. to be calculated on q using additive methods on E [u+R.sub.u], P.sub.2 uses T.sub.1[T.sub.2[u]] as an index to retrieve the elements of interest from u, decrypts the corresponding E[d+R.sub.u] values, computes the desired .PHI. values, and returns them to P.sub.1 as a result r: r=[q, .PHI.,  .SIGMA.(u+R.sub.u)]. P.sub.1 may then looks up the corresponding R.sub.u value for u from which q is derived, and subtracts .SIGMA.(R.sub.u) from .SIGMA.(u+R.sub.u) to recover the actual values of .PHI. for s.sub.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Miao to add summation result to
Miao’s system as taught by Abbott, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide anonymous data in response to a request for such information is therefore advantageous in a variety of fields, as suggested by Abbott, (paragraph [0034]).

As to claim 8, Wu teaches wherein the summation result is a first summation result, and the ciphertexts, and the operations further comprise: one or more of: 
sending, by the first computing device, the first summation result to the second computing device (see paragraphs [0046]-[0047] …server computer sends 506 the values ci, which are encrypted according to the client's public key, in a random order to the user device); 
sending, by the first computing device, a second summation result calculated by adding the first summation result to noise data to the second computing device (see paragraph [0047]-[0050]…The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the first summation result as input (see paragraphs [0046]-[0047]...For each bit i, xi-yi+s is homomorphically computed, where s=l-2b, where b is the ith bit of a value randomly selected for each decision node by the server computer. For all lesser significant bits j than the current bit i, the exclusive-or between xj and yj is homomorphically computed; these values are summed, and then multiplied by 3. This sum is multiplied by another value ri, where r is drawn uniformly from Zp, where p>3t-1, and tis the number of bits in the values being compared...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Miao to add the oblivious transfer to
Miao’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 11, Abbott, in combination with Miao, Nerurkar and Wu,, teaches wherein the decision forest comprises a plurality of decision trees corresponding to a plurality of target ciphertexts, and the operations further comprise:
performing summation of the plurality of target ciphertexts to obtain a summation result (see paragraphs [0067-0068]), if P.sub.1 sends a query q to P.sub.2 of the form of the request matrix 404, requesting a set of values .PHI. to be calculated on q using additive methods on E [u+R.sub.u], P.sub.2 uses T.sub.1[T.sub.2[u]] as an index to retrieve the elements of interest from u, decrypts the corresponding E[d+R.sub.u] values, computes the desired .PHI. values, and returns them to P.sub.1 as a result r: r=[q, .PHI.,  .SIGMA.(u+R.sub.u)]. P.sub.1 may then looks up the corresponding R.sub.u value for u from which q is derived, and subtracts .SIGMA.(R.sub.u) from .SIGMA.(u+R.sub.u) to recover the actual values of .PHI. for s.sub.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Miao to add summation result to
Miao’s system as taught by Abbott, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide anonymous data in response to a request for such information is therefore advantageous in a variety of fields, as suggested by Abbott, (paragraph [0034]).

As to claim 12, Wu teaches wherein the summation result is a first summation result, and the operations further comprising one or more of: 
sending, by the first computing device, the first summation result to the second computing device (see paragraphs [0046]-[0047] …server computer sends 506 the values ci, which are encrypted according to the client's public key, in a random order to the user device); 
sending, by the first computing device, a second summation result calculated by adding the first summation result to noise data to the second computing device (see paragraph [0047]-[0050]…The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the first summation result as input (see paragraphs [0046]-[0047]...For each bit i, xi-yi+s is homomorphically computed, where s=l-2b, where b is the ith bit of a value randomly selected for each decision node by the server computer. For all lesser significant bits j than the current bit i, the exclusive-or between xj and yj is homomorphically computed; these values are summed, and then multiplied by 3. This sum is multiplied by another value ri, where r is drawn uniformly from Zp, where p>3t-1, and tis the number of bits in the values being compared...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Miao to add the oblivious transfer to
Miao’s system as taught by Wu above.  The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

Response to Applicant’s arguments
The Applicant’s arguments filed on 12/28/2020 have been fully considered but are moot in view of new ground(s) of rejection. Applicant who only made general allegations made no specific arguments for the previous rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Nabeel et al. (US 20120201378 A1) teach oblivious tree-based classification based on the oblivious transfer protocol.
Dom et al. (US 7,870,039 B1) teach automatic product categorization.
Vincent et al. (2006/0173976 A1) teach “Encryption protocols for secure networks or for networks that have some access limitation and missing leaf node or intentionally omitted ([0443].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122